Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for fault detection and isolation for autonomous or semi-autonomous vehicles.
The prior art of record (in particular Lurie et al. (US 20190324450), Omari et al. (US 20200406907), and Hansel et al. (US 20190324454)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: determining, by a computing unit in serial communication with a plurality of electronic control units of a vehicle, one or more vehicle driving parameters associated with a driving behavior of the vehicle while the vehicle is engaged in an autonomous driving mode, wherein each of the plurality of electronic control units is interconnected to a vehicle bus for communicating instructions via one or more electromechanical contacts as controlled by one or more actuators of the vehicle to control the driving behavior; receiving, by the computing unit, a control signal from one or more of the plurality of electronic control units, wherein the computing unit is lacking knowledge of whether the control signal is valid; analyzing, by the computing unit, the one or more vehicle driving parameters associated with the driving behavior to determine whether the one or more vehicle driving parameters satisfies a driving behavior criteria to compensate for the computing unit lacking knowledge of whether the control signal is valid; subsequent to determining, by the computing unit, that the one or more vehicle driving parameters fails to satisfy the driving behavior criteria: generating a signal that causes the one or more electromechanical contacts to disconnect from the vehicle bus and disable communication of instructions between one or more of the plurality of electronic control units and the vehicle bus; and instructing, by the computing unit, the vehicle to switch from the autonomous-driving mode to a disengagement-mode that is a mode indicating when the vehicle is not operating in the autonomous-driving mode. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 08/16/2022.
The same reasoning applies to independent claims 8 and 15 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Omari et al. (US 20200406907), “SYSTEMS AND METHODS FOR NAVIGATING VEHICLES WITH REDUNDANT NAVIGATION SYSTEMS.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413